DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/26/22 have been fully considered but they are not persuasive. The Applicant argues the cited prior art Xu right shifting operation .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-2, 4-5, 11, 14 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2021/0120261 in view of Chen US 2019/0349588.
As to claim 1, Lim teaches an image decoding method performed by a decoding apparatus, the method comprising: obtaining image information including merge index information from a bitstream; [¶ 0085-0089; ¶ 0118-0119; ¶ 0282] deriving a temporary reference motion vector for a current block based on a reference candidate block of the current block; [¶ 0107-0110; ¶ 0137-0138; ¶ 0175 ¶ 0180-0182; ¶ 0442-0443]  deriving a reference motion vector by compressing the temporary reference motion vector based on a shifting operation; [¶ 0358-0384; ¶ 0442-0443] storing the reference motion vector; [¶ 0324; ¶ 0409] deriving a merge candidate list including merge candidates for the current block based on the reference motion vector; [¶ 0083-0089; ¶ 0118; ¶ 0193-0195; ¶ 0367-0369] deriving a motion vector for the current block based on the merge index information and the merge candidate list; [¶ 0087-0089; ¶ 0193-0195; ¶ 0450] deriving prediction samples for the current block based on the motion vector for the current block; [¶ 0080; ¶ 0136-0138; ¶ 0189-0193] wherein a right shifting operation is performed on the temporary reference motion vector to derive the reference motion vector. [¶ 0367-0384; ¶ 0442-0443] generating reconstructed samples for the current block based on the prediction samples for the current block, [¶ 0089; ¶ 0130-0132; ¶ 0189-0194] 
Lim teaches the conversion of the motion vector into floating point number representation. [¶ 0436-0437] Lim does not explicitly teach wherein a total number of bits of the binary code representing the reference motion vector is less than a total number of bits of the binary code representing the temporary reference motion vector. 
Chen teaches wherein a total number of bits of the binary code representing the reference motion vector is less than a total number of bits of the binary code representing the temporary reference motion vector. [¶ 0137; ¶ 0139-0145]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Chen in order to improve the similar device (apparatus, method, or product) of Lim in the same way and yield the predictable result of improved storage and modification efficiency.	
As to claim 2, Lim (modified by Chen) teaches the limitations of claim 1. Lim teaches wherein the reference candidate block is a temporal neighboring block included in a reference picture of a current picture including the current block. [¶ 0191-0196]
As to claim 4, Lim (modified by Chen)  teaches the limitations of claim 1. Chen teaches wherein a precision value representing the temporary reference motion vector is smaller than a precision value representing the reference motion vector. [¶ 0137; ¶ 0139-0145]
As to claim 5, Lim (modified by Chen)  teaches the limitations of claim 4. Chen teaches wherein the precision value representing the temporary reference motion vector is 1/16, and the precision value representing the reference motion vector is 1/4. [¶ 0137; ¶ 0139-0145]
As to claim 11, which is the corresponding encoder of the decoder recited in claim 1, the rejection and analysis made for claim 1 also applies for claim 11.
As to claim 14, Lim (modified by Chen) teaches the limitations of claim 11. Chen teaches wherein a precision value representing the temporary reference motion vector is smaller than a precision value representing the reference motion vector. [¶ 0137; ¶ 0139-0145]
As to claim 16, which is the corresponding Non-transitory computer readable storage medium of the decoder recited in claim 1, the rejection and analysis made for claim 1 also applies for claim 16.

Claims  6-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2021/0120261 in view of Chen US 2019/0349588 further in view of Xu US 2020/0007863.
As to claim 6, Lim (modified by Chen) teaches the limitations of claim 1. 
Lim (modified by Chen)does not explicitly teach wherein the reference motion vector is derived based on the following equation, mv=mv’>>2 in the equation of claim 6, mv represents the reference motion vector, and mv' represents the temporary reference motion vector. 
 Xu teaches wherein the reference motion vector is derived based on the following equation, mv=mv’>>2 in the equation of claim 6, mv represents the reference motion vector, and mv' represents the temporary reference motion vector. [figs. 3-5; ¶ 0026; ¶ 0065]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Xu in order to improve the similar device (apparatus, method, or product) of Lim (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.	
As to claim 7, Lim (modified by Chen)  teaches the limitations of claim 1. 
Lim (modified by Chen) does not explicitly teach wherein the reference motion vector is derived based on the following equation, mv= (mv’ + offset)>>2 in the equation of claim 7, mv represents the reference motion vector, mv' represents the temporary reference motion vector, and offset represents an offset value considering a rounding process.
Xu teaches wherein the reference motion vector is derived based on the following equation, mv= (mv’ + offset)>>2 in the equation of claim 7, mv represents the reference motion vector, mv' represents the temporary reference motion vector, and offset represents an offset value considering a rounding process. [figs. 3-5; ¶ 0040-0041; ¶ 0049]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Xu in order to improve the similar device (apparatus, method, or product) of Lim (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.	
As to claim 8, Lim (modified by Chen)  teaches the limitations of claim 4. 
Lim (modified by Chen) does not explicitly teach wherein the reference motion vector is derived based on the following equation, mv= mv’>> Mshift in the equation of claim 8, mv represents the reference motion vector, mv' represents the temporary reference motion vector, and Mshift is derived based on the precision value representing the temporary reference motion vector and the precision value representing the reference motion vector.
Xu teaches wherein the reference motion vector is derived based on the following equation, mv= mv’>> Mshift in the equation of claim 8, mv represents the reference motion vector, mv' represents the temporary reference motion vector, and Mshift is derived based on the precision value representing the temporary reference motion vector and the precision value representing the reference motion vector. [figs. 3-5; ¶ 0026; ¶ 0065; ¶ 0141]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Xu in order to improve the similar device (apparatus, method, or product) of Lim (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.	
As to claim 9, Lim (modified by Chen)  teaches the limitations of claim 4.
Lim (modified by Chen) does not explicitly teach wherein the reference motion vector is derived based on the following equation, mv= (mv’ + offset)>> Mshift in the equation of claim 9, mv represents the reference motion vector, mv' represents the temporary reference motion vector, offset represents an offset value considering the rounding process, Mshift is derived based on the precision value representing the temporary reference motion vector and the precision value representing the reference motion vector.
Xu teaches wherein the reference motion vector is derived based on the following equation, mv= (mv’ + offset)>> Mshift in the equation of claim 9, mv represents the reference motion vector, mv' represents the temporary reference motion vector, offset represents an offset value considering the rounding process, Mshift is derived based on the precision value representing the temporary reference motion vector and the precision value representing the reference motion vector. [figs. 3-5; ¶ 0040-0041; ¶ 0049; ¶ 0141]
It would have been obvious to one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Xu in order to improve the similar device (apparatus, method, or product) of Lim (modified by Chen) in the same way and yield the predictable result of improved coding efficiency.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNER N HOLDER/Primary Examiner, Art Unit 2483